Citation Nr: 1641486	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-27 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for acne and syringomas, to include pseudofolliculitis barbae prior to May 27, 2015.

2. Entitlement to an evaluation in excess of 10 percent for acne and syringomas, to include pseudofolliculitis barbae since May 27, 2015.

3. Entitlement to service connection for a sleep disorder, to include sleep apnea.

4. Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

5. Entitlement to service connection for a left foot disorder.

6. Entitlement to service connection for bilateral shoulder disorders.

7. Entitlement to service connection for bilateral ankle disorders.  

8.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1991.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2016 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

In May 2015, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned.  A copy of the transcript is of record.

In a November 2015 rating decision entitlement to service connection for pseudofolliculitis barbae was granted and combined with the previously service-connected condition of acne.  A 10 percent evaluation was awarded for facial acne and syringomas, to include pseudofolliculitis barbae, effective May 27, 2015.  The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae is therefore no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The issue of whether a rating higher than 10 percent for the Veteran's skin disabilities remains on appeal, however, as the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).
 
The issue of entitlement to a compensable evaluation for a left thigh scar has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, this issue is not currently developed or certified for appellate review, and the matter is again referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2015). 

The issues of entitlement to higher ratings for acne and syringomas, to include pseudofolliculitis barbae; and to service connection for a sleep disorder, hypertension, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current left foot disorder due to a disease or injury in service.

2.  The preponderance of the evidence is against finding that the Veteran has a current bilateral shoulder disorder due to a disease or injury in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current bilateral ankle disorder due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A bilateral shoulder disorder was not incurred or aggravated in service, and arthritis of the shoulders may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.04, 3.307, 3.309 (2015).

3.  A bilateral ankle disorder was not incurred or aggravated in service, and arthritis of ankles may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.3.04, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in February and March 2006 of the information and evidence needed to substantiate and complete the claims decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  While the appellant was not notified how disability evaluations and effective dates are assigned that error was harmless in light of the decisions reached below.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In September 2015, the claims were remanded by the Board for further development.  The AOJ obtained additional treatment records and submissions from the Veteran, and afforded the claimant additional VA examinations.  All new records  were associated with the claims file and reviewed prior to the issuance of the November 2015 supplemental statement of the case.  The Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

Lastly, at the May 2015 Board hearing, the issues on appeal were explained to the Veteran and suggestions were made regarding the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment records, and VA and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Left Foot Disorder

The Veteran contends that he has a left foot disorder that began during his active service.  He testified in May 2015 that he "jammed" his "toes quite a bit" because of his shoes in service, which led to a calcium build-up around his great toe.

The Veteran's service treatment records show that in March 1983, he was treated for blisters on both feet.  He was placed on light duty, instructed to wear tennis shoes for four days, and then to wear two pairs of socks thereafter.  In January 1984, the Veteran was treated for soreness in the fifth digit of his left foot and an open blister.  In August 1986, the Veteran was treated for compression trauma to the left third metatarsal.  

At a November 1986 service examination, he reported foot trouble, specified as "toes."  In May 1991 he was treated for a bruised middle toe caused while playing basketball when a player landed on his foot.  In April 1987, the Veteran reported persistent left heel pain for the prior three weeks.  He had no trauma to the heel area but stated that he did play a lot of basketball.  The Veteran had tenderness upon palpation to the plantar portion of the feel, and was diagnosed with strain at the plantar fascia.  In July 1991, he was found to have a toenail on the left foot that was partially avulsed, but required no additional treatment.  

At the Veteran's August 1991 separation examination, there was no abnormality of the feet or lower extremities found.  The Veteran checked "no" for any foot trouble.  At a September 1991 VA examination, no left foot abnormality was noted.

The Veteran was afforded a VA examination in November 2015.  The examination was performed in-person, and the examiner reviewed the files in VBMS and Virtual VA.  The Veteran stated that he had "bone or calcium buildup" on the big toe.  He was diagnosed with pes planus and hallux valgus, but did not report any pain or functional loss.  The examiner discussed the Veteran's treatments in service for left foot blister and heel pain/strain, but concluded that it was less likely than not that the Veteran's current foot diagnosis was caused by or incurred in active military service.  The examiner explained that the Veteran's in-service injuries resolved without residuals, and that the records were silent for chronicity of care of those conditions and there was no evidence of care for the conditions after service.  She noted that the September 1991 VA examination showed a normal foot examination.  Finally, the examiner noted that there was no pathophysiology to support the conclusion that the appellant's inservice foot problems would lead to either pes planus or hallux valgus.  

While the evidence does show that the Veteran has current diagnoses of left foot pes planus and hallux valgus, the preponderance of the evidence is against finding a nexus between any current left foot diagnosis and the injuries incurred in his military service.  The most probative medical evidence of record is the opinion provided by the November 2015 VA examiner.  She reviewed the claims file, examined the Veteran in person, and discussed the Veteran's medical history at length.  She stated that the Veteran's in-service injuries had resolved without residuals, and that there was no evidence indicating that his current disorders were related to his military service.  She provided adequate rationale for her findings and responded to the necessary questions.  The Board finds that this competent and probative medical opinion is to be afforded great probative weight.  See Guerrieri, 4 Vet. App. at 470-71.  This medical opinion is consistent with the evidence of record, which includes negative findings for any left foot disorder on the August 1991 separation examination, and the lack of any report of a left foot disorder on the September 1991 VA examination.

While the Veteran may believe that his left foot disorder is related to injuries sustained in service, his testimony on the etiology of any current left foot disorder is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the ability to diagnose a chronic left foot disorder or to address the etiology of a disorder such as hallux valgus extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  To the extent that the Veteran is alleging a continuity of symptomatology, his assertions are less probative than the medical evidence of record which shows that he did not have a left foot disorder in 1991.

The Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal examination findings at separation from service and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

The Board finds that the weight of the competent and probative evidence is against finding that a left foot disorder is related to any event in service.  The Veteran has not provided any other medical evidence indicating that he had a chronic left foot disorder during or in the years following service, and there is no probative medical evidence indicating a relationship between the Veteran's current diagnoses and his military service.  The preponderance of the probative and competent evidence therefore weighs against the claim.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulder Disorders

The Veteran contends that he has a bilateral shoulder disability that is related to shoulder strain during his active service.  At the May 2015 Board hearing, the Veteran stated that he was a boiler technician and "took a lot of pounding" on his shoulders while working on large boiler equipment.

The Veteran's service treatment records show that in September 1986, he was treated for left shoulder pain that began after playing basketball.  He was diagnosed with strain to the left deltoid muscle.  On the Veteran's August 1991 separation examination, the upper extremities were found to be normal.  On the Report of Medical History, the Veteran indicated no painful or "trick" shoulder or other joint problem.

At the November 2015 VA examination, the Veteran was diagnosed with right shoulder arthritis status post arthroscopy and left shoulder arthritis.  The Veteran reported having bilateral shoulder pain, a restricted range of motion, and popping since 1984-1985.  He attributed this condition to heavy lifting, playing basketball, overhead use of his arms, and working on boilers.  He stated that he also injured his right shoulder at work in 2010 when he sustained an injury due to falling onto a stairwell while carrying a ladder, which fell onto his shoulder.  This injury required two surgeries, and caused him to be disabled and unable to work for eight months.  The examiner opined that it was less likely than not that the Veteran's shoulder disorders were caused by or incurred in active service.  She explained that there was no objective medical evidence of shoulder arthritis in the service treatment records or in the years proximal to military service.

The Board acknowledges that the Veteran has current diagnoses in both the right and left shoulder, diagnosed as right shoulder arthritis status post arthroscopy and left shoulder arthritis by the November 2015 VA examiner.  November 2002 private treatment records also noted that the Veteran had a past medical history of some shoulder rotator cuff problems.

The preponderance of the evidence is against finding a nexus between any current right or left shoulder disorder and service.  The Veteran's service treatment records do not indicate any shoulder injuries other than the 1986 treatment for left deltoid muscle strain.  The Veteran, however, contends that his bilateral shoulder arthritis is due to wear and tear caused by working on the boilers, which often harshly impacted his shoulders.  While the Veteran is competent to testify to the physical stress of working on the boiler, he is not competent to diagnose shoulder arthritis during or immediately after service or to determine the etiology of his current bilateral shoulder arthritis.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 470.  To the extent that the Veteran is claiming a continuity of symptomatology from the time of service to the present, this issue is again distinguishable from Buchanan, 451 F.3d 1331, as the Veteran was found to have normal upper extremities at his August 1991 separation examination, and he denied any painful or "trick shoulder."  This evidence outweighs any lay assertions that a chronic arthritis disorder began in service and continued to the present.

The most probative evidence of record is the opinion of the November 2015 VA examiner, who found that there was no evidence that the Veteran's current bilateral shoulder disorders were related to his military service.  The examiner performed an in-person examination of the Veteran and reviewed the claims file and medical records, and on the basis of this information and her expert medical knowledge, provided an adequate explanation for her findings based on an accurate characterization of the evidence of record.  While the VA examiner did not specifically discuss the Veteran's September 1986 treatment for left shoulder pain or provide extensive rationale for her findings, she indicated that she reviewed the Veteran's electronic claims file, including service treatment records, and thus the Board finds that she was fully aware of the appellant's history and she based her opinion on an accurate understanding of the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]there is no reasons or bases requirement imposed on examiners.").  The Board therefore finds that the November 2015 VA examination report is entitled to substantial probative weight.  

The evidence also preponderates against entitlement to service connection on the basis of any applicable presumptions for a chronic condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  While the Veteran has been diagnosed with arthritis in both shoulders, there is absolutely no evidence indicating that the disorder had its onset within one year of his separation from active duty.  The most probative evidence also indicates that there has been no chronicity of the condition during service or continuity of symptomatology since service.

The Board finds that the preponderance of the evidence indicates that a bilateral shoulder disability is not related to any event in service.  The Veteran has not provided any other medical evidence indicating that he had a shoulder disorder, including arthritis, during or in the years following service, and there is no other probative medical evidence which supports a nexus between his current bilateral shoulder arthritis and service.  The evidence therefore weighs against the claim, and it must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).


Bilateral Ankle Disorders

The Veteran also claims that he has a bilateral ankle disability that is related to sports injuries incurred in service.  The Veteran testified in May 2015 that he constantly played sports in the military and twisted his ankles numerous times.  He stated that these injuries and the wearing of Navy boots led to the development of ankle arthritis.

The Veteran's service treatment records show several complaints of right ankle pain following physical activity.  The Veteran was treated in November 1988 for a right ankle injury after playing basketball, and was diagnosed with a ligament strain.  In April 1989, the Veteran was treated for a right ankle strain, diagnosed as ankle sprain, which was painful and swollen, after twisting it while playing basketball.  X-rays found no fracture, dislocation, or bony malalignment.  In January 1991, the Veteran was treated for a right ankle injury after working out.  He was diagnosed with mild ankle sprain.  

At the Veteran's August 1991 separation examination, there was no abnormality of the feet or lower extremities found.  The Veteran checked "no" for any foot trouble.

At a September 1991 VA examination, the Veteran did not report any ankle problems.  Range of motion in the ankles was dorsiflexion/plantar flexion of 15 degrees to 60 degrees on each side.  In a November 2002 private treatment record, he was found to have no osteoarthritis or rheumatoid arthritis.

At a November 2015 VA examination, the Veteran reported having intermittent ankle pain, swelling, and stiffness since 1983.  Physical examination found normal ankle strength and motion.  X-rays showed mild degenerative changes.  The examiner opined that any current ankle disorder was less likely than not caused by or incurred in service, explaining that while there was evidence of mild right ankle sprain sustained in service, this was a soft-tissue disorder which typically resolves in several weeks to months without long lasting effects.  The examiner noted that the September 1991 VA examination was silent for right ankle sprain and there was no chronicity of care in the post service treatment records of right ankle sprain in the years proximal to military service.  The examiner wrote that the right ankle sprain sustained in service resolved without residuals and was not causally related to degenerative arthritis of the ankles.  She further explained that degenerative arthritis most often occurs as a chronic process from "wear and tear."

The Veteran was diagnosed with mild degenerative changes of the ankles following November 2015 X-rays.  The preponderance of the evidence, however, is against establishing a nexus between bilateral ankle arthritis and service.  

The most probative evidence of record is the opinion of the November 2015 VA examiner, who found the Veteran's current bilateral ankle disorder was not related to his military service.  The examiner performed an in-person examination of the Veteran, reviewed the claims file and medical records, and provided a detailed and thorough rationale for her findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  She stated that the Veteran's in-service ankle injuries were sprains/strains that resolved in service, and that his current ankle injury was due to "wear and tear" over his lifetime, and not from specific in-service injuries.  The examiner did not specifically list each of the Veteran's in-service ankle treatments, but she clearly indicated that she reviewed the electronic claims file, including service treatment records.  The Board finds that the examiner was adequate apprised of the Veteran's full medical and service history and that she based her opinion on an accurate understanding of the evidence of record.  See Monzingo, 26 Vet. App. 97; see also Acevedo, 25 Vet. App. at 293.  The November 2015 VA examination report is entitled to substantial probative weight in deciding the issue.  

The Board has considered the lay statements of the Veteran that he believes that sports in service and the strain of wearing military-issue boots ultimately led to the development of arthritis later in life.  The appellant's testimony on the etiology of a complex medical phenomenon such as this is not, however, probative.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 470.  To the extent that the Veteran is claiming a continuity of symptomatology, such as continued ankle pain, from the time of service to the present, this issue is again distinguishable from Buchanan, 451 F.3d 1331, as the Veteran was found to have normal lower extremities at the August 1991 separation examination and he denied any foot trouble.  This was further confirmed at the September 1991 VA examination, which included examination of the ankles but found no diagnoses, and in November 2002 the Veteran was also noted to have no arthritis.  The Board therefore finds that the Veteran's lay assertions are outweighed by the medical evidence of record and the opinion of the November 2015 VA examiner.

The evidence also preponderates against entitlement to service connection on the basis of any applicable presumptions for a chronic condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran has been diagnosed with arthritis in his ankles, there is absolutely no evidence indicating that the disorder had its onset within one year of his separation from active duty.  

The preponderance of the evidence is against finding that the Veteran's bilateral ankle disorder is related to service.  The Veteran has not provided any other medical evidence indicating that he had an ankle disorder, including arthritis, during or in the years following service, and there is no other probative medical evidence which supports a nexus to service.  The evidence therefore weighs against the claim.  The Board has again considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the claim, it is not applicable to this issue.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for bilateral shoulder disorders is denied.

Entitlement to service connection for bilateral ankle disorders is denied.



REMAND

Acne and Syringomas

As was correctly noted by the Veteran's representative in the August 2016 Post-Remand Brief, the Board's September 2015 remand specifically requested that the Veteran be afforded a VA examination with a dermatologist, and the November 2015 VA examination was performed by a physician assistant.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the terms of the September 2015 remand have not been complied with, this issue must once more be remanded to provide the Veteran with a new, adequate VA examination that complied with the actions requested below.  See C.F.R. § 19.9 (2015).

Sleep Disorder

The Veteran has submitted written statements that he became obese in the service and snored, and that he believes his sleep apnea began in service, but was not diagnosed due to lack of medical knowledge about the condition at the time.  February 2006 correspondence from fellow service members J.P., L.D., W.J., C.R., M.R., E.H., and Y.R. stated that during service, they observed the Veteran while asleep and that he snored very loudly and would have a pause in his snoring, followed by waking up and then continuing to sleep.

A June 1915 Physician's Questionnaire was received from a physician indicating that eight and a half years of service in the military could cause a shift in sleep cycles due to changes in work schedule.  The physician indicated "yes" when asked if sleep apnea was more likely than not due to service and if hypertension was secondary to sleep apnea.  

The Veteran attended a VA examination in November 2015, and reported a history of loud snoring, apneic episodes, dry mouth, and daytime fatigue.  He stated that the symptoms began in service and were witnessed by others.  The examiner found that the Veteran had a diagnosis of sleep apnea, but that it was less likely than not caused by or incurred in active duty service.  The examiner wrote that obstructive sleep apnea occurs due to passive collapse of the oro- and naso-pharynx during inspiration while asleep due to anatomical abnormalities.  She wrote that there was no supporting objective medical evidence in the service treatment records of sleep apnea or disrupted sleep, snoring, or daytime fatigue.  She noted that lay statements were submitted by colleagues who reported that the Veteran snored and had sleep disturbances in service and that sleep apnea was first noted in the treatment records in 2007, which was 16 years after separation from service.

While the November 2015 VA examiner acknowledged the existence of the numerous lay statements submitted by the Veteran attesting to the fact that he snored and had sleep disturbance while in the service, the examiner did not actually discuss them or provide any explanation whether these statements could indicate that the Veteran did have symptoms of sleep apnea while still in service.  The examiner was specifically advised in the September 2015 remand "that the Veteran and other laypeople are competent to report observed symptoms" unless she found that they had been rendered noncredible due to contradictory evidence.  

There is no evidence in the record that the lay statements of the Veteran and his colleagues are not credible, the Board finds that this issue must be remanded for a new VA medical opinion to discuss the significance of these lay statements.  Furthermore, the November 2015 examiner did not discuss the June 2015 Physician's Questionnaire which states that the Veteran's military service shifted his sleep cycles and that his sleep apnea could be related to service.  This must also be addressed in an addendum medical opinion.

Hypertension

The Veteran contends that hypertension had its onset during his active duty service or that it has been caused or aggravated by his sleep apnea.  The September 2015 Board remand requested that the Veteran be afforded a VA examination to address the etiology of his hypertension.  While the November 2015 VA examiner provided a nexus opinion regarding hypertension's direct relationship to service, she did not address whether there was a relationship to obstructive sleep apnea or discuss the June 2015 Physician's Questionnaire, as directed by the Board.  Stegall, 11 Vet. App. at 271.  Furthermore, this issue is inextricably intertwined with the remanded issue of entitlement to service connection for sleep apnea, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Tinnitus

In a January 2016 rating decision, the RO denied entitlement to service connection for tinnitus.  In February 2016, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, to express disagreement with the denial of entitlement to service connection for tinnitus.  A statement of the case has not yet been issued addressing the issue.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for tinnitus, and advise them of the time period in which to perfect the appeal.  If, and only if, the Veteran perfects an appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review.

2. The Veteran should be scheduled for a VA examination by a dermatologist to assess the current severity of his acne and psuedofolliculitis barbae.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.   

In accordance with the latest worksheets for rating skin disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his acne, syringomas, and pseudofolliculitis.  Any impact on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.  

The examiner must also discuss whether the Veteran's hyperpigmentation is at least as likely as not (i.e., is there at least a 50/50 chance) a result of any incident in service, whether the disorder began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.  The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by these disorders.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any disorder is unknowable.  

3. Obtain an addendum medical opinion to discuss the nature and etiology of the Veteran's diagnosed obstructive sleep apnea.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner must state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that obstructive sleep apnea is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.  

The examiner must discuss the following:

a) The Veteran's lay statements that he became obese and began snoring while still in the service;
b) The lay statements of fellow service members J.P., L.D., W.J., C.R., M.R., E.H., and Y.R. stating that during service, they observed that the Veteran snored very loudly and would have a pause in his snoring, followed by temporary waking up; and
c) The June 1915 Physician's Questionnaire stating that the Veteran had a change in sleep cycles in service and possibly indicating a relationship between sleep apnea and service.

If the examiner finds a basis to conclude that the appellant's retrospectively self-reported inservice symptoms are not credible, the examiner must provide a full explanation.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any diagnosed sleep disorder is unknowable.  

4. Obtain an addendum medical opinion to determine the nature and etiology of the Veteran's hypertension.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.
 
The examiner must state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's hypertension is (a) etiologically related to the claimant's active duty service in any way, or (b) caused or aggravated (permanently worsened beyond the natural progression) by his obstructive sleep apnea.

The examiner must discuss the high blood pressure readings documented in service, the September 1991 VA examination that noted possible hypertension, and the June 2015 Physician's Questionnaire that found a positive nexus between the Veteran's hypertension and his active duty service.
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any diagnosed hypertension is unknowable.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  

6. Ensure that the medical examination reports and addenda comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


